Citation Nr: 1512143	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

5.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.

6.  Entitlement to a compensable rating for peptic ulcer disease.

7.  Entitlement to a compensable rating for tinea pedis/onychomycosis.

8.  Entitlement to increases in the ratings assigned for degenerative joint disease of the right shoulder, currently assigned "staged" ratings of 0 percent prior to October 26, 2010, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Detroit, Michigan RO, which denied the claims for increased ratings for the disabilities on appeal.  An interim [September 2011] rating decision granted a 10 percent rating for degenerative joint disease of the right shoulder, effective October 26, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2010 VA Form 9 substantive appeal, the Veteran indicated that he was requesting a Board hearing by live videoconference, by check-marking the corresponding box.  He did not at any time withdraw this hearing request, he remains entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because such hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  These matters should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




